Citation Nr: 0606239	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from December 1988 
to March 1992.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in June 2004 to the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO) for additional 
development.

In a statement received from the veteran's representative in 
January 2006, the issue of entitlement to service connection 
for sleep apnea was raised.  This issue has not been 
developed for appellate review and is therefore, referred to 
the RO for appropriate disposition. 

The issue on appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

A review of the claims file reveals that although the veteran 
had sinus complaints in service, his nose and sinuses were 
reported to be normal on VA examination in April 1992.  The 
only postservice diagnosis of chronic sinusitis is in VA 
treatment records dated in February 2006.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2005).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the etiology of a 
disability.  See 38 C.F.R. § 3.159(c)(4) (2005).  See also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical 


examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Accordingly, the case is remanded for the following actions:

1.  The veteran must be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
sinusitis, to include treatment since 
February 2006.  After obtaining any 
necessary authorization from the veteran 
for the release of any private medical 
records, the RO must obtain and 
associate with the file all records that 
are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it must inform the veteran 
and his representative of this and 
request them to provide a copy of the 
outstanding medical records if possible.

3.  Thereafter, the RO must arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the etiology of any 
sinusitis found.  The claims folders must 
be made available and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished, to 
specifically include x-rays.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the x-ray and 
clinical 


examination findings and the service and 
postservice medical evidence of record, 
whether the veteran currently has 
sinusitis.  If sinusitis is shown by the 
medical evidence, the examiner must 
provide an opinion as to whether the 
diagnosed sinusitis is related to the 
veteran's military service.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above has been completed, the 
RO must readjudicate the veteran's claim for 
service connection for sinusitis, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 

